Citation Nr: 1021182	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-32 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including depression, as secondary to the Veteran's 
service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to March 1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The Veteran testified at a video conference hearing before a 
Veterans Law Judge in March 2009.  A transcript of that 
hearing is of record.  In July 2007 and June 2009 the Board 
remanded the Veteran's claim to the RO for compliance with 
procedural requirements and for additional development, 
respectively.  The requested development has been completed 
and no further action is necessary to comply with the Board's 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's claimed acquired psychiatric disorder, 
characterized as depression, is not related to his active 
service or to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, characterized as depression, are not 
met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5107 (West 2002 and 
Supp 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated March 2004 
and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
an acquired psychiatric disorder.  Specifically, he has 
claimed that he has depression secondary to his service-
connected disabilities.  Service connection may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310.  In the 
context of claims for secondary service connection, the 
evidence must demonstrate an etiological relationship between 
the service-connected disability or disabilities on the one 
hand and the condition said to be proximately due to the 
service-connected disability or disabilities on the other.  
Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary 
service connection may also be warranted for a non-service-
connected disability when that disability is aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Also, with regard to a claim for 
secondary service connection, the record must contain 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).  

The Veteran first claimed entitlement to service connection 
for depression in September 2003.  A September 2004 rating 
decision issued by the RO denied entitlement to service 
connection for that condition, finding that there was no 
evidence of depression in service and no evidence that any 
depression was related to any of the Veteran's service-
connected disabilities.  The Veteran submitted a Notice of 
Disagreement (NOD) in October 2004, indicating that all of 
his disabilities were partially responsible for his 
depression.  In July 2007 the Board remanded the claim of 
entitlement to service connection for depression for 
compliance with procedural requirements, including the 
issuance of a Statement of the Case (SOC).  A Statement of 
the Case (SOC) was issued in September 2007 and the Veteran 
filed a Substantive Appeal (VA Form 9) in October 2007.  The 
Veteran was afforded a hearing before a Veterans Law Judge in 
March 2009 and in June 2009 the Board again remanded the 
Veteran's claim, this time for further development.  The 
requested development has been completed and no further 
action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claim is once again before the Board. 

The evidence of record in this claim includes service 
treatment records, VA treatment records, a VA examination 
report and written and oral statements from the Veteran.  As 
a preliminary matter, it is noted that service connection is 
in effect for impairment of sphincter control at a 
noncompensable rate, for chest muscle impairment at 10 
percent and for pseudofolliculitis barbae and tinea cruris at 
10 percent.  

The Veteran's service treatment records are entirely negative 
for any complaint of or treatment for any acquired 
psychiatric disorder, including depression.  Post-service VA 
treatment records beginning in September 2003 indicate that 
the Veteran was feeling depressed over his inability to keep 
a job.  The Veteran was first diagnosed with depression in 
June 2004 during a VA mental health outpatient visit.  Those 
records indicate that there was no previous treatment for 
depression and that the Veteran was unsure why he was feeling 
depressed.  Cocaine and alcohol dependence in sustained 
remission were also diagnosed, along with HIV.  Other VA 
treatment records indicate that the Veteran was depressed due 
to his nephew's murder and the Veteran's dependence on his 
daughter.  VA treatment records from May 2006 to August 2008 
are negative for any treatment for depression.

During the Veteran's March 2009 hearing before a Veteran's 
Law Judge he stated that his depression first began in 1991 
and that it has become worse over the years.  He stated that 
he can still work but is unable to hold a job.  He also 
indicated that he was currently taking Prozac, and that his 
dose had recently been increased.  When asked about his 
service-connected disabilities the Veteran stated that he has 
pain in his chest and that his disabilities have been going 
on for so long that they sometimes make him feel as though 
life is not worth living.  

Following this hearing and the Board's June 2009 remand the 
Veteran was scheduled for a VA examination in October 2009.  
During that examination the examiner observed that the 
Veteran was seen smiling and laughing with other people while 
in the waiting area and that he seemed to be in remarkably 
good spirits for his current situation.  The examiner did 
note unhappiness, but stated that it was not clear that that 
there was really what would be called clinical depression.  
He also noted that the Veteran had been diagnosed repeatedly 
over many years with severe substance abuse dependence, 
including cocaine and alcohol, dating back to 1995.  A long 
history of personality disorders, with antisocial and 
narcissistic traits was also noted.  Diagnoses of HIV, 
syphilis, herpes, hypertension and angina were also noted, as 
was a significant history of legal problems including seven 
arrests and multiple incarcerations.  With regard to 
psychiatric symptoms, the Veteran reported difficulty 
sleeping without alcohol, unhappiness and lack of energy.  
The examiner stated that the Veteran did not appear to have 
any of the usual symptoms of depression seen in a clinical 
depressive syndrome and specifically noted that the Veteran 
did not mention any of his service-connect physical problems 
as having any connection to depression or feelings of 
unhappiness.  The examiner's diagnoses included active 
alcohol dependence, substance-induced mood disorder, cocaine 
dependence in remission and a personality disorder.  The 
examiner stated that any mood disorder that the Veteran may 
have is secondary to the Veteran's substance dependence.  He 
further opined that the Veteran has no depression, mood 
disorder, or other psychiatric disorder, which is secondary 
to his service-connected physical problems.  

As indicated above, the determination of entitlement to 
service connection on a secondary basis is a three-part 
question.  Each part must be answered in the affirmative for 
service connection to be awarded.  The first requirement is 
the existence of a current disability.  The evidence 
enumerated above suggests that the Veteran may not actually 
have depression or any other acquired psychiatric disorder.  
However, assuming arguendo that the Veteran does have an 
acquired psychiatric disorder the Board will move on to the 
other requirements.  The second requirement is the existence 
of a current service-connected disease or injury.  
Examination of the record indicates that service connection 
has been granted for pseudofolliculitis barbae and tinea 
cruris, muscle strain of the chest and a postoperative 
perirectal abscess.  The third requirement for establishing 
secondary service connection is medical evidence that the 
claimed disability is due to service or is proximately due to 
or the result of the service-connected disease or injury.  In 
this case, even assuming that the Veteran does have an 
acquired psychiatric disorder, the probative evidence of 
record is against a finding that any acquired psychiatric 
disorder, including depression, is in any way related to the 
Veteran's service, to include by way of aggravation or 
connection to the Veteran's service-connected disabilities.

The Veteran clearly believes that he has an acquired 
psychiatric disorder that is due to his service-connected 
disabilities, but he has presented no persuasive evidence 
supporting this belief.  None of the evidence submitted by 
the Veteran directly addresses the etiology of any claimed 
depression.  In fact, the only competent evidence regarding 
etiology is that presented by the October 2009 VA examiner, 
who opined that the Veteran does not have depression, a mood 
disorder or any other psychiatric disorder that is related to 
his service-connected disabilities.  The Veteran is certainly 
competent to report symptoms such as pain, which are easily 
recognizable symptoms that come through senses; however, as a 
lay person, the Veteran is not competent to offer an opinion 
on a matter clearly requiring medical expertise, such as a 
diagnosis of an acquired psychiatric disorder or any 
etiological relationship between an acquired psychiatric 
disorder and any other condition.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

In conclusion, the evidence deemed most probative by the 
Board demonstrates that any claimed acquired psychiatric 
disorder, including depression, is not causally related to 
service or to the Veteran's service-connected disabilities.  
As there is a preponderance of evidence against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply and 
the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including depression, as secondary to the Veteran's 
service-connected disabilities, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


